    2:17-cr-20037-JES-JEH
      2:17-cr-20037-JES-JEH# 316
                             # 490-4
                                 *SEALED*
                                      Page 1 Page
                                             of 1 1 of 1                               E-FILED
                                                      Thursday, 03 October,
                                                            Friday,                  01:35:35 AM
                                                                    26 April, 2019 11:19:29    PM
                                                                 Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 17-cr-20037-JES-JEH
                                             )
BRENDT A. CHRISTENSEN,                       )
                                             )
                      Defendant.             )

                                       SEALED ORDER
       Now before the Court is Defendant’s Sealed Motion (Doc. 238) to Preclude the

Testimony of                   , and for a Pretrial Reliability Hearing. The United States has filed

a Sealed Response (Doc. 282). The Court DEFERS RULING on the issue of precluding

          testimony until the guilt phase of the trial is concluded. See Doc. 310, at 19–21.

Should a guilty verdict be returned on the capital charge, the Court will schedule a hearing before

the penalty phase begins in order to determine                 reliability.



       Signed on this 26th day of April, 2019.

                                                     /s James E. Shadid
                                                     James E. Shadid
                                                     United States District Judge
